DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the application filed August 25, 2020, claims 1-23 are pending.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In particular, claim 18, which depends from claim 1, is identical to claim 10, which also depends from claim 1.  For that reason, claim 18 is not further limiting.  Because claim 18 is not further limiting, one of ordinary skill in the art at the time of the effective filing date of the application would not have understood the meaning of claim 18, and therefore, claim 18 is indefinite.



Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 5, 8, 11-13, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (2021/0201057 A1) in view of Krivokon et al. (US 2020/0135030 A1).
	Regarding claim 1, Lin discloses:
a method of training a classifier to identify traffic signal states in images ([0021], [0035]), the method comprising: 

by a vehicle while traveling in an environment([0015]): 

using a camera to capture images of the environment ([0018]; FIG. 1:  130; FIG. 2), 

determining that a traffic signal is within a field of view of the camera ([0015], [0021], [0033]), and 

Lin does not explicitly disclose saving a plurality of the images to a data store, but Lin does disclose a camera that captures real-time images of traffic signals ([0018]); Lin does disclose transmission of the real-time images to a processing module ([0018]); and Lin does disclose that the processing module locates a traffic signal in the images ([0020], [0021]), all of which suggests that the method of Lin saves a plurality of the images to a data store for the benefit of enabling the method to capture real-time images, transmit the images to the processing module, and employ the processing module to locate a traffic signal in the images;

it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the method of Lin in the foregoing manner because that would have enabled the method to capture real-time images, transmit the images to a processing module, and employ the processing module to locate a traffic signal in the images;

and by a processor ([0020], [0028]; FIG. 1:  140; Lin discloses a computer, which comprises a processor)): 

processing the saved images to identify an image that includes the traffic signal ([0020], [0021]; FIG. 5:  214), 

accessing signal data that indicates signal phase and timing of the traffic signal at the time of capture ([0033]), 

analyzing the signal data received at the time of capture to determine a state of the traffic signal at the time of capture ([0033]), 

and passing the identified image and the label to a classifier (FIG. 1); and 

by the classifier, using the identified image to train the classifier ([0021], [0024], [0025]; FIG. 1:  145).

	Lin does not explicitly disclose:

saving a plurality of the images to a data store along with a time of capture of each saved image; and 

determining the time of capture of the identified image,

labeling the identified image with a label of determined state, and 

passing the identified image and the label to a classifier; and 

by the classifier, using the identified image and the label to train the classifier.

	Krivokon, addressing the same problem of how to train an image classifier, teaches a method of training a model for determining states of lanes of interest ([0002]), comprising:
saving a plurality of the images to a data store ([0050]; FIG. 5:  472)

Krivokon does not explicitly disclose saving images along with a time of capture of each saved image, but Krivokon does disclose detecting traffic lights in real time ([0024], [0056]); Krivokon does disclose saving a plurality of the images to a data store ([0050]; FIG. 5:  472); and Krivokon does disclose training a model using labeled images of the same traffic light captured over time ([0022], [0066]), so that temporal consistency between traffic light states is enforced and so that the model provides information about the dynamic states of lights, such as flashing red or yellow lights ([0066]), all of which suggests that the method of Krivokon comprises saving images along with a time of capture of each saved image for the benefit that temporal consistency between traffic light states is enforced and that the model provides information about the dynamic states of lights, such as flashing red or yellow lights;

it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the method of  Krivokon in the foregoing manner because that would have enabled the method to enforce temporal consistency between traffic light states and would have enabled the model to provide information about the dynamic states of lights, such as flashing red or yellow lights;

Krivokon does not explicitly disclose determining the time of capture of the identified image, but Krivokon does disclose detecting traffic lights in real time ([0024], [0056]); Krivokon does disclose saving a plurality of the images to a data store ([0050]; FIG. 5:  472); and Krivokon does disclose training a model using labeled images of the same traffic light captured over time ([0022], [0066]), so that temporal consistency between traffic light states is enforced and so that the model provides information about the dynamic states of lights, such as flashing red or yellow lights ([0066]), all of which suggests that the method of Krivokon comprises determining the time of capture of the identified image for the benefit that temporal consistency between traffic light states is enforced and that the model provides information about the dynamic states of lights, such as flashing red or yellow lights;

it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the method of  Krivokon in the foregoing manner because that would have enabled the method to enforce temporal consistency between traffic light states and would have enabled the model to provide information about the dynamic states of lights, such as flashing red or yellow lights;

labeling the identified image with a label of determined state ([0060], [0063], [0067]), and 

passing the identified image and the label to a classifier ([0067]; FIG. 12); and 

by the classifier, using the identified image and the label to train the classifier ([0066], [0067]),

for the benefit of training a model to identify both active and inactive elements and a configuration of a traffic light ([0064]), to confirm a detected state of a traffic light ([0066]), to enforce temporal consistency between traffic light states ([0066]), and to provide information about the dynamic states of lights, such as flashing red or yellow lights ([0066]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Krivokon with the method of Lin because that would have enabled the method to train a model to identify both active and inactive elements and a configuration of a traffic light, to confirm a detected state of a traffic light, to enforce temporal consistency between traffic light states, and to provide information about the dynamic states of lights, such as flashing red or yellow lights.
	Regarding claim 2, Lin discloses:
by the processor ([0028]; Lin discloses a computer, which comprises a processor), 

processing the saved images to identify a plurality of additional images that each include additional traffic signals ([0018], [0020]; Lin discloses that the camera captures a real-time image, which indicates that the camera repeatedly captures for processing images as additional traffic signals are encountered so that the images are real-time images); 

by the processor, for each of the additional images: 

analyzing additional signal data to determine a state of the additional traffic signal in the additional image at the time of capture for the additional image ([0019], [0033]),

and passing the additional image (FIG. 1); and 

by the classifier, using the additional images to further train the classifier ([0021], [0024], [0025]; FIG. 1:  145).

	Lin does not explicitly disclose:
		
		extracting, from the data store, a time of capture for the additional image,

labeling the additional image with a label the determined state of the additional traffic signal, and 

passing the additional image and its label to the classifier; and 
by the classifier, using the additional images and the labels for each of the additional images to further train the classifier.

	Krivokon, addressing the same problem of how to train an image classifier, teaches a method of training a model for determining states of lanes of interest ([0002]), comprising:
Krivokon does not explicitly disclose extracting, from the data store, a time of capture for the additional image, but Krivokon does disclose detecting traffic lights in real time ([0024], [0056]); Krivokon does disclose saving a plurality of the images to a data store ([0050]; FIG. 5:  472); and Krivokon does disclose training a model using labeled images of the same traffic light captured over time ([0022], [0066]), so that temporal consistency between traffic light states is enforced and so that the model provides information about the dynamic states of lights, such as flashing red or yellow lights ([0066]), all of which suggests that the method of Krivokon comprises extracting, from the data store, a time of capture for the additional image for the benefit that temporal consistency between traffic light states is enforced and that the model provides information about the dynamic states of lights, such as flashing red or yellow lights;

it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the method of  Krivokon in the foregoing manner because that would have enabled the method to enforce temporal consistency between traffic light states and would have enabled the model to provide information about the dynamic states of lights, such as flashing red or yellow lights;

labeling the additional image with a label the determined state of the additional traffic signal (([0060], [0063], [0067]), and 

passing the additional image and its label to the classifier ([0067]; FIG. 12); and 

by the classifier, using the additional images and the labels for each of the additional images to further train the classifier ([0066], [0067]),

for the benefit of training a model to identify both active and inactive elements and a configuration of a traffic light ([0064]), to confirm a detected state of a traffic light ([0066]), to enforce temporal consistency between traffic light states ([0066]), and to provide information about the dynamic states of lights, such as flashing red or yellow lights ([0066]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Krivokon with the method of Lin because that would have enabled the method to train a model to identify both active and inactive elements and a configuration of a traffic light, to confirm a detected state of a traffic light, to enforce temporal consistency between traffic light states, and to provide information about the dynamic states of lights, such as flashing red or yellow lights.
	Regarding claim 3, Lin discloses:
by a vehicle, using a camera to capture new images of the environment ([0018]; FIG. 2); and 

by the processor ([0020], [0028]; FIG. 1:  140; Lin discloses a computer, which comprises a processor):  

determining that one of the new images includes a traffic signal ([0015], [0021], [0033]), and 

using the classifier to determine a state of the traffic signal that is in the determined new image ([0033]).

Regarding claim 5, Lin discloses that determining that the traffic signal is within a field of view of the camera comprises, by the processor:
using a global positioning sensor to determine a location of the vehicle ([0016], [0017]);

analyzing map data to identify features of the location that are ahead of the vehicle that are in the field of view of the camera ([0017], [0019]); and

determining that one of the identified features is the traffic signal ([0015], [0032]).

	Regarding claim 8, Lin discloses:

the processor includes a processor component that is integral with the vehicle ([0015], [0036]); and 

determining that the traffic signal is within a field of view of the camera comprises detecting the traffic signal when processing the images to identify the image that includes the traffic signal ([0015], [0020], [0032]).

Regarding claim 11, Lin discloses:

a method of training a classifier of an autonomous vehicle to identify traffic signal states in images ([0021], [0035]), the method comprising: 

by a processor ([0028]; Lin discloses a computer, which comprises a processor): 

Lin does not explicitly disclose accessing a data store that contains digital images, but Lin does disclose a camera that captures real-time images of traffic signals ([0018]); Lin does disclose transmission of the real-time images to a processing module ([0018]); and Lin does disclose that the processing module locates a traffic signal in the images ([0020], [0021]), all of which suggests that the method of Lin accesses a data store that contains digital images for the benefit of enabling the method to capture real-time images, transmit the images to the processing module, and employ the processing module to locate a traffic signal in the images;

it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the method of Lin in the foregoing manner because that would have enabled the method to capture real-time images, transmit the images to a processing module, and employ the processing module to locate a traffic signal in the images;

processing a group of the digital images identify an image that includes a traffic signal ([0020], [0021]; FIG. 5:  214), 

accessing signal data that indicates signal phase and timing of the traffic signal at the time of capture of the identified image ([0033]); 

analyzing the signal data received at the time of capture of the identified image to determine a state of the traffic signal at the time of capture of the identified image ([0033]), 

passing the identified image to a classifier for a vehicle (FIG. 1); and 

by the classifier, using the identified image to train the classifier ([0021], [0024], [0025]; FIG. 1:  145).




	Lin does not explicitly disclose:

accessing a data store that contains digital images of an environment along with, for each of the images, a time of capture;

determining the time of capture of the identified image, 

labeling the identified image with a label of determined state, and 

passing the identified image and the label to a classifier for an autonomous vehicle; and
 
by the classifier, using the identified image and the label to train the classifier.

Krivokon, addressing the same problem of how to train an image classifier, teaches a method of training a model for determining states of lanes of interest ([0002]), comprising:
Krivokon does not explicitly disclose accessing a data store that contains digital images of an environment along with, for each of the images, a time of capture, but Krivokon does disclose detecting traffic lights in real time ([0024], [0056]); Krivokon does disclose saving a plurality of the images to a data store ([0050]; FIG. 5:  472); and Krivokon does disclose training a model using labeled images of the same traffic light captured over time ([0022], [0066]), so that temporal consistency between traffic light states is enforced and so that the model provides information about the dynamic states of lights, such as flashing red or yellow lights ([0066]), all of which suggests that the method of Krivokon comprises accessing a data store that contains digital images of an environment along with, for each of the images, a time of capture for the benefit that temporal consistency between traffic light states is enforced and that the model provides information about the dynamic states of lights, such as flashing red or yellow lights;

it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the method of  Krivokon in the foregoing manner because that would have enabled the method to enforce temporal consistency between traffic light states and would have enabled the model to provide information about the dynamic states of lights, such as flashing red or yellow lights;

Krivokon does not explicitly disclose determining the time of capture of the identified image, but Krivokon does disclose detecting traffic lights in real time ([0024], [0056]); Krivokon does disclose saving a plurality of the images to a data store ([0050]; FIG. 5:  472); and Krivokon does disclose training a model using labeled images of the same traffic light captured over time ([0022], [0066]), so that temporal consistency between traffic light states is enforced and so that the model provides information about the dynamic states of lights, such as flashing red or yellow lights ([0066]), all of which suggests that the method of Krivokon comprises determining the time of capture of the identified image for the benefit that temporal consistency between traffic light states is enforced and that the model provides information about the dynamic states of lights, such as flashing red or yellow lights;

it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the method of  Krivokon in the foregoing manner because that would have enabled the method to enforce temporal consistency between traffic light states and would have enabled the model to provide information about the dynamic states of lights, such as flashing red or yellow lights;

labeling the identified image with a label of determined state ([0060], [0063], [0067]), 

passing the identified image and the label to a classifier for an autonomous vehicle ([0024], [0067]; FIG. 12); and 

by the classifier, using the identified image and the label to train the classifier ([0066], [0067]),

for the benefit of training a model to identify both active and inactive elements and a configuration of a traffic light ([0064]), to confirm a detected state of a traffic light ([0066]), to enforce temporal consistency between traffic light states ([0066]), and to provide information about the dynamic states of lights, such as flashing red or yellow lights ([0066]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Krivokon with the method of Lin because that would have enabled the method to train a model to identify both active and inactive elements and a configuration of a traffic light, to confirm a detected state of a traffic light, to enforce temporal consistency between traffic light states, and to provide information about the dynamic states of lights, such as flashing red or yellow lights.

	Regarding claim 12, Lin discloses:
by the processor ([0028]; Lin discloses a computer, which comprises a processor): 

processing the saved images to identify a plurality of additional images that each include additional traffic signals ([0018], [0020]; Lin discloses that the camera captures a real-time image, which indicates that the camera repeatedly captures for processing images as additional traffic signals are encountered so that the images are real-time images); and 

for each of the additional images:
 
analyzing additional signal data to determine a state of the additional traffic signal in the additional image at the time of capture for the additional image ([0019], [0033]), 

passing the additional image to the classifier (FIG. 1); and 

by the classifier, using the additional images to further train the classifier ([0021], [0024], [0025]; FIG. 1:  145).

	Lin does not explicitly disclose:

extracting, from the data store, a time of capture for the additional image,

labeling the additional image with a label the determined state of the additional traffic signal, and 

passing the additional image and its label to the classifier; and 

by the classifier, using the additional images and the labels for each of the additional images to further train the classifier.

Krivokon, addressing the same problem of how to train an image classifier, teaches a method of training a model for determining states of lanes of interest ([0002]), comprising:
Krivokon does not explicitly disclose extracting, from the data store, a time of capture for the additional image, but Krivokon does disclose detecting traffic lights in real time ([0024], [0056]); Krivokon does disclose saving a plurality of the images to a data store ([0050]; FIG. 5:  472); and Krivokon does disclose training a model using labeled images of the same traffic light captured over time ([0022], [0066]), so that temporal consistency between traffic light states is enforced and so that the model provides information about the dynamic states of lights, such as flashing red or yellow lights ([0066]), all of which suggests that the method of Krivokon comprises extracting, from the data store, a time of capture for the additional image for the benefit that temporal consistency between traffic light states is enforced and that the model provides information about the dynamic states of lights, such as flashing red or yellow lights;

it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the method of  Krivokon in the foregoing manner because that would have enabled the method to enforce temporal consistency between traffic light states and would have enabled the model to provide information about the dynamic states of lights, such as flashing red or yellow lights;

labeling the additional image with a label the determined state of the additional traffic signal (([0060], [0063], [0067]), and 

passing the additional image and its label to the classifier ([0067]; FIG. 12); and 

by the classifier, using the additional images and the labels for each of the additional images to further train the classifier ([0066], [0067]),

for the benefit of training a model to identify both active and inactive elements and a configuration of a traffic light ([0064]), to confirm a detected state of a traffic light ([0066]), to enforce temporal consistency between traffic light states ([0066]), and to provide information about the dynamic states of lights, such as flashing red or yellow lights ([0066]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Krivokon with the method of Lin because that would have enabled the method to train a model to identify both active and inactive elements and a configuration of a traffic light, to confirm a detected state of a traffic light, to enforce temporal consistency between traffic light states, and to provide information about the dynamic states of lights, such as flashing red or yellow lights.
	Regarding claim 13, Lin discloses:
by the processor ([0020], [0028]; FIG. 1:  140; Lin discloses a computer, which comprises a processor): 
receiving new images of the environment ([0018]; FIG. 2); 

determining that one of the new images includes a traffic signal ([0015], [0021], [0033]), and 

using the classifier to determine a state of the traffic signal that is in the determined new image ([0033]).

Regarding claim 19, Lin discloses:

a system for training a classifier to identify traffic signal states in images ([0001], [0024]), the system comprising: 

a processor ([0020], [0028]; FIG. 1:  140; Lin discloses a computer, which comprises a processor); and 

programming instructions ([0018], [0021]; Lin discloses a computer algorithm, which comprises programming instructions) that are configured to cause the processor to:

Lin does not explicitly disclose accessing a data store that contains digital images of an environment, but Lin does disclose a camera that captures real-time images of traffic signals ([0018]); Lin does disclose transmission of the real-time images to a processing module ([0018]); and Lin does disclose that the processing module locates a traffic signal in the images ([0020], [0021]), all of which suggests that the method of Lin accesses a data store that contains digital images of an environment for the benefit of enabling the method to capture real-time images, transmit the images to the processing module, and employ the processing module to locate a traffic signal in the images;

it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the method of Lin in the foregoing manner because that would have enabled the method to capture real-time images, transmit the images to a processing module, and employ the processing module to locate a traffic signal in the images;

process a group of the digital images identify an image that includes a traffic signal ([0020], [0021]; FIG. 5:  214), 

access signal data that indicates signal phase and timing of the traffic signal at the time of capture of the identified image ([0033]), 

analyze the signal data received at the time of capture of the identified image to determine a state of the traffic signal at the time of capture of the identified image ([0033]), 
pass the identified image to a classifier of a vehicle to train the classifier ([0021], [0024], [0025]; FIG. 1).

	Lin does not explicitly disclose:
access a data store that contains digital images of an environment along with, for each of the images, a time of capture, 

determine the time of capture of the identified image, 

label the identified image with a label of determined state, and 

pass the identified image and the label to a classifier of an autonomous vehicle to train the classifier. 

Krivokon, addressing the same problem of how to train an image classifier, teaches a method of training a model for determining states of lanes of interest ([0002]), comprising:
Krivokon does not explicitly disclose accessing a data store that contains digital images of an environment along with, for each of the images, a time of capture, but Krivokon does disclose detecting traffic lights in real time ([0024], [0056]); Krivokon does disclose saving a plurality of the images to a data store ([0050]; FIG. 5:  472); and Krivokon does disclose training a model using labeled images of the same traffic light captured over time ([0022], [0066]), so that temporal consistency between traffic light states is enforced and so that the model provides information about the dynamic states of lights, such as flashing red or yellow lights ([0066]), all of which suggests that the method of Krivokon comprises accessing a data store that contains digital images of an environment along with, for each of the images, a time of capture for the benefit that temporal consistency between traffic light states is enforced and that the model provides information about the dynamic states of lights, such as flashing red or yellow lights;

it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the method of  Krivokon in the foregoing manner because that would have enabled the method to enforce temporal consistency between traffic light states and would have enabled the model to provide information about the dynamic states of lights, such as flashing red or yellow lights;

Krivokon does not explicitly disclose determining the time of capture of the identified image, but Krivokon does disclose detecting traffic lights in real time ([0024], [0056]); Krivokon does disclose saving a plurality of the images to a data store ([0050]; FIG. 5:  472); and Krivokon does disclose training a model using labeled images of the same traffic light captured over time ([0022], [0066]), so that temporal consistency between traffic light states is enforced and so that the model provides information about the dynamic states of lights, such as flashing red or yellow lights ([0066]), all of which suggests that the method of Krivokon comprises determining the time of capture of the identified image for the benefit that temporal consistency between traffic light states is enforced and that the model provides information about the dynamic states of lights, such as flashing red or yellow lights;

it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the method of  Krivokon in the foregoing manner because that would have enabled the method to enforce temporal consistency between traffic light states and would have enabled the model to provide information about the dynamic states of lights, such as flashing red or yellow lights;

label the identified image with a label of determined state ([0060], [0063], [0067]), 

pass the identified image and the label to a classifier for an autonomous vehicle to train the classifier ([0024], [0066], [0067]; FIG. 12),

for the benefit of training a model to identify both active and inactive elements and a configuration of a traffic light ([0064]), to confirm a detected state of a traffic light ([0066]), to enforce temporal consistency between traffic light states ([0066]), and to provide information about the dynamic states of lights, such as flashing red or yellow lights ([0066]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Krivokon with the method of Lin because that would have enabled the method to train a model to identify both active and inactive elements and a configuration of a traffic light, to confirm a detected state of a traffic light, to enforce temporal consistency between traffic light states, and to provide information about the dynamic states of lights, such as flashing red or yellow lights.


	Regarding claim 20, Lin discloses:
a vehicle ([0015]) that comprises: 

a camera configured to capture the images of the environment ([0018]; FIG. 2); 

a processor ([0020], [0028]; FIG. 1:  140; Lin discloses a computer, which comprises a processor); and 

a memory containing programming instructions ([0018], [0021]; Lin discloses a computer algorithm, which comprises programming instructions; Lin also discloses a computer, and it would be obvious to include a memory to store the programming instructions) that are configured to cause the processor of the vehicle to: 

determine that a traffic signal is within a field of view of the camera ([0015], [0021], [0033]), and

Lin does not explicitly disclose saving a plurality of the images to the data store, but Lin does disclose a camera that captures real-time images of traffic signals ([0018]); Lin does disclose transmission of the real-time images to a processing module ([0018]); and Lin does disclose that the processing module locates a traffic signal in the images ([0020], [0021]), all of which suggests that the method of Lin saves a plurality of the images to the data store for the benefit of enabling the method to capture real-time images, transmit the images to the processing module, and employ the processing module to locate a traffic signal in the images;

it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the method of Lin in the foregoing manner because that would have enabled the method to capture real-time images, transmit the images to a processing module, and employ the processing module to locate a traffic signal in the images.

	Lin does not explicitly disclose save a plurality of the images to the data store along with the time of capture of each saved image.
Krivokon, addressing the same problem of how to train an image classifier, teaches a method of training a model for determining states of lanes of interest ([0002]), comprising:


saving a plurality of the images to a data store ([0050]; FIG. 5:  472)

Krivokon does not explicitly disclose saving images along with a time of capture of each saved image, but Krivokon does disclose detecting traffic lights in real time ([0024], [0056]); Krivokon does disclose saving a plurality of the images to a data store ([0050]; FIG. 5:  472); and Krivokon does disclose training a model using labeled images of the same traffic light captured over time ([0022], [0066]), so that temporal consistency between traffic light states is enforced and so that the model provides information about the dynamic states of lights, such as flashing red or yellow lights ([0066]), all of which suggests that the method of Krivokon comprises saving images along with a time of capture of each saved image for the benefit that temporal consistency between traffic light states is enforced and that the model provides information about the dynamic states of lights, such as flashing red or yellow lights;

it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the method of  Krivokon in the foregoing manner because that would have enabled the method to enforce temporal consistency between traffic light states and would have enabled the model to provide information about the dynamic states of lights, such as flashing red or yellow lights,

for the benefit of training a model to identify both active and inactive elements and a configuration of a traffic light ([0064]), to confirm a detected state of a traffic light ([0066]), to enforce temporal consistency between traffic light states ([0066]), and to provide information about the dynamic states of lights, such as flashing red or yellow lights ([0066]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Krivokon with the method of Lin because that would have enabled the method to train a model to identify both active and inactive elements and a configuration of a traffic light, to confirm a detected state of a traffic light, to enforce temporal consistency between traffic light states, and to provide information about the dynamic states of lights, such as flashing red or yellow lights.


	Regarding claim 21, Lin discloses:
the system further comprises a global positioning sensor ([0016]); and 

the instructions to determine that the traffic signal is within the field of view of the camera comprise instructions to: 

use the global positioning sensor to determine a location of the vehicle ([0016], [0017]),

analyze map data to identify features of the location that are ahead of the vehicle that are in the field of view of the camera ([0018], [0019], [0020], [0021]; FIG. 2); and 

determine that one of the identified features is the traffic signal ([0015], [0019], [0032]).


7.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin and Krivokon further in view of Aggarwal et al. (US 11,017,203 B1).
Regarding claim 4, Lin discloses:

accessing new signal data that was collected when the determined new image was captured ([0015], [0021], [0033]); 

extracting a signal state from the signal data ([0033]).

Lin does not disclose:

determining whether the extracted signal state matches the state that the classifier determined; and 

if the extracted signal state does not match the state that the classifier determined, using the determined new image, the extracted signal state and the state that the classifier determined to further train the classifier.

	Aggarwal, addressing the same problem of how to train a machine-learning model, teaches systems and techniques for identifying users using biometric-recognition techniques (col. 2, lines 19-20), wherein when the system detects that newly generated feature data does not match stored feature data, the system uses information regarding the error and the correct match to retrain one or more trained models used by the system for the benefit that the retrained system will not make that error again (col. 6, lines 20-26).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Aggarwal with the method of the above combination because that would have enabled the method to avoid repeating an error.
	Regarding claim 14, Lin discloses:
accessing new signal data that was collected when the determined new image was captured ([0015], [0021], [0033]); 

extracting a signal state from the signal data ([0033]).

	Lin does not disclose: 

determining whether the extracted signal state matches the state that the classifier determined; and 

if the extracted signal state does not match the state that the classifier determined, using the determined new image, the extracted signal state and the state that the classifier determined to further train the classifier. 

Aggarwal, addressing the same problem of how to train a machine-learning model, teaches systems and techniques for identifying users using biometric-recognition techniques (col. 2, lines 19-20), wherein when the system detects that newly generated feature data does not match stored feature data, the system uses information regarding the error and the correct match to retrain one or more trained models used by the system for the benefit that the retrained system will not make that error again (col. 6, lines 20-26).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Aggarwal with the method of the above combination because that would have enabled the method to avoid repeating an error.

8.	Claims 6, 7, 15, 16, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lin and Krivokon further in view of Yang et al. (US 2020/0245109 A1).
	Regarding claim 6, the above combination does not disclose receiving, via a transceiver of the vehicle, the signal data from a roadside unit (RSU) as a signal phase and timing (SPaT) message.
	Yang, addressing the same problem of how to communicate traffic signal information to a vehicle, teaches a vehicle to everything (V2X) communication apparatus and a V2X message reception method of the V2X communication apparatus ([0005]), wherein a transmitter and a receiver (which together are functionally equivalent to a transceiver) are arranged on board a vehicle ([0061], [0067]; FIG. 2) and wherein traffic light status and timing information are transmitted from a roadside system to a vehicle system of a neighboring area ([0175]) for the benefit of enabling the vehicle to determine a target time gap and/or a vehicle target speed depending on neighboring traffic, for example.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Yang with the method of the above combination for the benefit of enabling the method to enable a vehicle to determine a target time gap and/or a vehicle target speed depending on neighboring traffic, for example.
Regarding claim 7, Lin discloses that determining that the traffic signal is within a field of view of the camera comprises:
using a global positioning system sensor to determine a location of the vehicle ([0016], [0017]); and

correlating the map data to the determined location of the vehicle and a planned path of the vehicle to determine that the traffic signal is in the field of view ([0015], [0032]).

	
Lin does not disclose receiving, via the transceiver, map data from the RSU.

	Yang, addressing the same problem of how to communicate information to a vehicle, teaches a vehicle to everything (V2X) communication apparatus and a V2X message reception method of the V2X communication apparatus ([0005]), wherein a transmitter and a receiver (which together are functionally equivalent to a transceiver) are arranged on board a vehicle ([0061], [0067]; FIG. 2) and wherein the system transmits map data to the vehicle for the benefit of providing map data for assisting a GNSS receiver in processing positional information ([0070]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Yang with the method of the above combination because that would have enabled the method to assist a GNSS receiver in processing positional information.
	Regarding claim 15, the above combination does not disclose that accessing the signal data comprises accessing signal data that is received, via a transceiver of a vehicle, from a roadside unit (RSU) as a signal phase and timing (SPaT) message.
Yang, addressing the same problem of how to communicate traffic signal information to a vehicle, teaches a vehicle to everything (V2X) communication apparatus and a V2X message reception method of the V2X communication apparatus ([0005]), wherein a transmitter and a receiver (which together are functionally equivalent to a transceiver) are arranged on board a vehicle ([0061], [0067]; FIG. 2) and wherein traffic light status and timing information are transmitted from a roadside system to a vehicle system of a neighboring area ([0175]) for the benefit of enabling the vehicle to determine a target time gap and/or a vehicle target speed depending on neighboring traffic, for example.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Yang with the method of the above combination for the benefit of enabling the method to enable a vehicle to determine a target time gap and/or a vehicle target speed depending on neighboring traffic, for example.
Regarding claim 16, the above combination does not disclose that accessing the signal data comprises accessing signal data that the processor received from a roadside unit (RSU) as a signal phase and timing (SPaT) message.
Yang, addressing the same problem of how to communicate traffic signal information to a vehicle, teaches a vehicle to everything (V2X) communication apparatus and a V2X message reception method of the V2X communication apparatus ([0005]), wherein a transmitter and a receiver (which together are functionally equivalent to a transceiver) are arranged on board a vehicle ([0061], [0067]; FIG. 2) and wherein traffic light status and timing information are transmitted from a roadside system to a vehicle system of a neighboring area ([0175]) for the benefit of enabling the vehicle to determine a target time gap and/or a vehicle target speed depending on neighboring traffic, for example.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Yang with the method of the above combination for the benefit of enabling the method to enable a vehicle to determine a target time gap and/or a vehicle target speed depending on neighboring traffic, for example.
	Regarding claim 22, Lin does not disclose that the vehicle further comprises a transceiver; and the programming instructions further comprise instructions to receive, via a transceiver of the vehicle, the signal data from a roadside unit (RSU) as a signal phase and timing (SPaT) message. 
	Yang, addressing the same problem of how to communicate traffic signal information to a vehicle, teaches a vehicle to everything (V2X) communication apparatus and a V2X message reception method of the V2X communication apparatus ([0005]), wherein a transmitter and a receiver (which together are functionally equivalent to a transceiver) are arranged on board a vehicle ([0061], [0067]; FIG. 2) and wherein traffic light status and timing information are transmitted from a roadside system to a vehicle system of a neighboring area ([0175]) for the benefit of enabling the vehicle to determine a target time gap and/or a vehicle target speed depending on neighboring traffic, for example.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Yang with the method of the above combination for the benefit of enabling the method to enable a vehicle to determine a target time gap and/or a vehicle target speed depending on neighboring traffic, for example.
	Regarding claim 23, Lin discloses that the instructions to determine that the traffic signal is within a field of view of the camera comprise instructions to:
receive, via the transceiver, map data from the RSU;

use a global positioning system sensor to determine a location of the vehicle ([0016], [0017]); and

correlate the map data to the determined location of the vehicle and a planned path of the vehicle to determine that the traffic signal is in the field of view ([0015], [0032]).

	Lin does not disclose receive, via the transceiver, map data from the RSU.

	Yang, addressing the same problem of how to communicate information to a vehicle, teaches a vehicle to everything (V2X) communication apparatus and a V2X message reception method of the V2X communication apparatus ([0005]), wherein a transmitter and a receiver (which together are functionally equivalent to a transceiver) are arranged on board a vehicle ([0061], [0067]; FIG. 2) and wherein the system transmits map data to the vehicle for the benefit of providing map data for assisting a GNSS receiver in processing positional information ([0070]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Yang with the method of the above combination because that would have enabled the method to assist a GNSS receiver in processing positional information.

9.	Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin and Krivokon further in view of Huval (US 2018/0373980 A1). 
Regarding claim 9, the above combination discloses passing the image and the label to the classifier.  (See the citations for the rejection of claim 1.)  The above combination does not disclose:
by the processor:

receiving an annotation for the identified image), and 

when passing the identified image to the classifier, also passing the annotation to the classifier; and

by the classifier, also using the annotation to train the classifier.

Huval, addressing the same problem of how to annotate an image, teaches a method for training and refining an artificial intelligence in the field of autonomous vehicles ([0001]), comprising:
by the processor ([0017]):

receiving an annotation for the identified image ([0008], [0009]), and 

when passing the identified image to the classifier, also passing the annotation to the classifier ([0008], [0009]); and

by the classifier, also using the annotation to train the classifier ([0008], [0009]),

for the benefit of that a human annotator provides confirmation of a manual label for appending an image to a training set ([0008]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Huval with the method of the above combination because that would have enabled a human annotator to provide confirmation of a manual label for appending an image to a training set.
Regarding claim 17, the above combination does not disclose:
by the processor:

receiving an annotation for the identified image, and 

when passing the identified image and the label to the classifier, also passing the annotation to the classifier; and

by the classifier, also using the annotation to train the classifier.

	Huval, addressing the same problem of how to annotate an image, teaches a method for training and refining an artificial intelligence in the field of autonomous vehicles ([0001]), comprising:
by the processor ([0017]):

receiving an annotation for the identified image ([0008], [0009]), and 

when passing the identified image and the label to the classifier, also passing the annotation to the classifier ([0008], [0009]); and

by the classifier, also using the annotation to train the classifier ([0008], [0009]),

for the benefit of that a human annotator provides confirmation of a manual label for appending an image to a training set ([0008]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Huval with the method of the above combination because that would have enabled a human annotator to provide confirmation of a manual label for appending an image to a training set.

10.	Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, Krivokon, and Huval further in view of Aggarwal. 
	Regarding claim 10, Lin discloses:
by the processor ([0028]; Lin discloses a computer, which comprises a processor):

identifying an additional image that includes an additional traffic signal ([0018], [0020]; Lin discloses that the camera captures a real-time image, which indicates that the camera repeatedly captures for processing images as additional traffic signals are encountered so that the images are real-time images);

analyzing additional signal data to determine a state of the additional traffic signal in the additional image at the time of capture for the additional image ([0019], [0033]).

Lin does not explicitly disclose:

determining the time of capture for the additional image,

receiving a manually-input label for the additional traffic signal;

determining whether the determined state of the additional traffic signal matches the manually-input label; and

if the determined state of the additional traffic signal matches the manually-input label, passing the additional image and its label to the classifier for use in training the classifier, otherwise not passing the additional image to the classifier.

Krivokon, addressing the same problem of how to train an image classifier, teaches a method of training a model for determining states of lanes of interest ([0002]), comprising:
Krivokon does not explicitly disclose determining the time of capture for the additional image, but Krivokon does disclose detecting traffic lights in real time ([0024], [0056]); Krivokon does disclose saving a plurality of the images to a data store ([0050]; FIG. 5:  472); and Krivokon does disclose training a model using labeled images of the same traffic light captured over time ([0022], [0066]), so that temporal consistency between traffic light states is enforced and so that the model provides information about the dynamic states of lights, such as flashing red or yellow lights ([0066]), all of which suggests that the method of Krivokon comprises determining the time of capture for the additional image for the benefit that temporal consistency between traffic light states is enforced and that the model provides information about the dynamic states of lights, such as flashing red or yellow lights;

it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the method of  Krivokon in the foregoing manner because that would have enabled the method to enforce temporal consistency between traffic light states and would have enabled the model to provide information about the dynamic states of lights, such as flashing red or yellow lights;

receiving a label for the additional traffic signal ([0060], [0063], [0067]);

	The above combination does not disclose:

		receiving a manually-input label for the additional traffic signal;

determining whether the determined state of the additional traffic signal matches the manually-input label; and

determining whether the determined state of the additional traffic signal matches the label; and

if the determined state of the additional traffic signal matches the label, passing the additional image and its label to the classifier for use in training the classifier, otherwise not passing the additional image to the classifier.

Huval, addressing the same problem of how to label an image, teaches a method for training and refining an artificial intelligence in the field of autonomous vehicles ([0001]), wherein labels are manually input ([0008], [0009]) for the benefit that a human annotator provides confirmation of the manual label for appending an image to a training set ([0008]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Huval with the method of the above combination because that would have enabled a human annotator to provide confirmation of a manual label for appending an image to a training set.
	The above combination does not disclose:
determining whether the determined state of the additional traffic signal matches the manually-input label; and

determining whether the determined state of the additional traffic signal matches the label; and

if the determined state of the additional traffic signal matches the label, passing the additional image and its label to the classifier for use in training the classifier, otherwise not passing the additional image to the classifier.

	Aggarwal, addressing the same problem of how to train a machine-learning model, teaches systems and techniques for identifying users using biometric-recognition techniques (col. 2, lines 19-20), wherein when the system detects that newly generated feature data does not match stored feature data, the system uses information regarding the error and the correct match to retrain one or more trained models used by the system for the benefit that the retrained system will not make that error again (col. 6, lines 20-26).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Aggarwal with the method of the above combination because that would have enabled the method to avoid repeating an error.	
	Regarding claim 18, Lin discloses:
by the processor ([0028]; Lin discloses a computer, which comprises a processor):

identifying an additional image that includes an additional traffic signal ([0018], [0020]; Lin discloses that the camera captures a real-time image, which indicates that the camera repeatedly captures for processing images as additional traffic signals are encountered so that the images are real-time images);

analyzing additional signal data to determine a state of the additional traffic signal in the additional image at the time of capture for the additional image ([0019], [0033]).

	Lin does not disclose:

		determining a time of capture for the additional image;

receiving a manually-input label for the additional traffic signal;

determining whether the determined state of the additional traffic signal matches the manually-input label; and 

if the determined state of the additional traffic signal matches the manually-input label, passing the additional image and its label to the classifier for use in training the classifier, otherwise not passing the additional image to the classifier.

Krivokon, addressing the same problem of how to train an image classifier, teaches a method of training a model for determining states of lanes of interest ([0002]), comprising:
Krivokon does not explicitly disclose determining the time of capture for the additional image, but Krivokon does disclose detecting traffic lights in real time ([0024], [0056]); Krivokon does disclose saving a plurality of the images to a data store ([0050]; FIG. 5:  472); and Krivokon does disclose training a model using labeled images of the same traffic light captured over time ([0022], [0066]), so that temporal consistency between traffic light states is enforced and so that the model provides information about the dynamic states of lights, such as flashing red or yellow lights ([0066]), all of which suggests that the method of Krivokon comprises determining the time of capture for the additional image for the benefit that temporal consistency between traffic light states is enforced and that the model provides information about the dynamic states of lights, such as flashing red or yellow lights;

it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the method of  Krivokon in the foregoing manner because that would have enabled the method to enforce temporal consistency between traffic light states and would have enabled the model to provide information about the dynamic states of lights, such as flashing red or yellow lights;

receiving a label for the additional traffic signal ([0060], [0063], [0067]);

determining whether the determined state of the additional traffic signal matches the manually-input label; and

determining whether the determined state of the additional traffic signal matches the label; and

if the determined state of the additional traffic signal matches the label, passing the additional image and its label to the classifier for use in training the classifier, otherwise not passing the additional image to the classifier.

	The above combination does not disclose:

receiving a manually-input label for the additional traffic signal;

determining whether the determined state of the additional traffic signal matches the manually-input label; and

determining whether the determined state of the additional traffic signal matches the label; and

if the determined state of the additional traffic signal matches the label, passing the additional image and its label to the classifier for use in training the classifier, otherwise not passing the additional image to the classifier.

Huval, addressing the same problem of how to label an image, teaches a method for training and refining an artificial intelligence in the field of autonomous vehicles ([0001]), wherein labels are manually input ([0008], [0009]) for the benefit that a human annotator provides confirmation of the manual label for appending an image to a training set ([0008]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Huval with the method of the above combination because that would have enabled a human annotator to provide confirmation of a manual label for appending an image to a training set.
	The above combination does not disclose:
determining whether the determined state of the additional traffic signal matches the manually-input label; and
determining whether the determined state of the additional traffic signal matches the label; and

if the determined state of the additional traffic signal matches the label, passing the additional image and its label to the classifier for use in training the classifier, otherwise not passing the additional image to the classifier.

Aggarwal, addressing the same problem of how to train a machine-learning model, teaches systems and techniques for identifying users using biometric-recognition techniques (col. 2, lines 19-20), wherein when the system detects that newly generated feature data does not match stored feature data, the system uses information regarding the error and the correct match to retrain one or more trained models used by the system for the benefit that the retrained system will not make that error again (col. 6, lines 20-26).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Aggarwal with the method of the above combination because that would have enabled the method to avoid repeating an error.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689